Citation Nr: 1313961	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran had active service from October 2000 until June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2009, the matter was remanded for additional development.  It was returned to the Board, and in September 2011 the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In March 2013, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's current asthma disability is the result of disease that existed during service, which during such service was manifested by allergic rhinitis.

2.  There is no clear and unmistakable evidence demonstrating that respiratory disease, manifested by allergic rhinitis in service, both existed before acceptance and enrollment and was not aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C.A. § 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The disability at issue in this case is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in May 2007 and December 2007 statements, the Veteran has asserted that her allergies became worse during her period of service and escalated to asthma and extrinsic asthma after service.  She asserts that her asthma was directly manifested from the allergies that had worsened.  

Service treatment records reflect that, on enlistment examination in May 2000, the Veteran's sinuses and lungs were normal, and she affirmatively denied any history of sinusitis, asthma, and shortness of breath.  In an August 2002 report of medical history, the Veteran indicated that her sinuses had recently been bothering her.  She was subsequently diagnosed with allergies, and prescribed Flonase.  In January 2003, the Veteran was diagnosed with sinusitis and prescribed "Z-pak."  In March 2003, the Veteran reported a sore throat, ear pain, and pain over the sinuses.  She gave a prior medical history of sinusitis and was prescribed medication for the disorder.  In April 2003, the Veteran was seen for a refill on allergy-related medication.  At that time, it was noted that she did not have asthma.  She was also seen in April 2003 regarding a shellfish allergy, at which time she endorsed congestion, rhinorrhea, sneezing and nasal itching.  At that time, it was noted that she had a history of allergic rhinitis, with symptoms since childhood, and that she had a family history of asthma.  The assessment was history of perennial allergic rhinitis with seasonal exacerbations.  In a May 2004 report of medical assessment, it was indicated that the Veteran had chronic sinusitis that was being treated with Zyrtec.

Following separation from service in June 2004, the Veteran underwent VA examination in September 2005.  At that time she endorsed a history of allergic rhinitis throughout her life, with seasonal variations.  She reported symptoms of itchy eyes, sneezing, runny nose, and sinus headaches.  She denied asthma, and said that when she did not take Zyrtec, she would get short of breath because she could not breathe through her nose, and that she would also get an itchy throat.  She reported no longer taking Flonase and denied sinus infections.  On physical examination, the sinuses were nontender, nasal mucosa was pink and moist, and lungs were clear to auscultation. The examining physician diagnosed allergic rhinitis, perennial, with seasonal variations.

A December 2005 letter from the Veteran's private physician reflects that the Veteran was currently being treated for allergic rhinitis.  

A March 2006 private treatment record reflects that the Veteran had seasonal allergies with itchy throat, ear pain, and chest tightness, and that review of the Veteran's past medical history indicated allergic rhinitis due to pollen.  At the time, assessment included allergic rhinitis, mild persistent asthma, and extrinsic (i.e. allergic) asthma.  

In a July 2006 statement, the Veteran asserted that her allergic rhinitis condition had worsened recently, and that she now had asthma.  

On private consultation in May 2007, the Veteran reported a history of nasal allergies her entire life, and asthma on and off for the prior two years.  Asthmatic symptoms included wheezing, chest tightness, and shortness of breath.  The Veteran reported that her shortness of breath increased significantly since the time she moved from California to Texas in January 2007, and that for the past two months, her symptoms had worsened.  She reported that her asthma and shortness of breath had been worsening secondary to change of weather.  The assessment indicated that her history of recurrent wheeze and shortness of breath with excellent response to Advair were suggestive of bronchial asthma/hyperactive airway disease, but that additional follow-up was needed.  Skin testing had revealed significant positive reactions to dust mites, cats, molds, and pollens as well as positive reactions to shell fish.  

Another May 2007 private treatment report reflects that the Veteran had had a diagnosis of asthma since 2006.

In a May 2007 statement, the Veteran reported that her allergies had escalated to asthma and extrinsic asthma in the past one to two years, that her allergy medication was increased during the last year, and that she had been diagnosed with asthma at that time.  

On VA examination in July 2007, the Veteran reported that she had been diagnosed with asthma two to three years prior, and having shortness of breath and tightening of the chest for a couple of months.  The diagnosis was asthma.

An April 2008 letter from the Veteran's private physician reflects that the Veteran was being treated for allergic rhinitis, allergic asthma, and food allergies.  

The report of a July 2009 VA examination reflects that, on reviewing the claims file, the VA examiner, a certified physician's assistant, indicated that pulmonary function testing in May 2007 has been suggestive of bronchial asthma and hyperactive airway disease.  The Veteran endorsed symptoms of daily nasal congestion and excess nasal mucous in the morning with itchy nose, watery eyes and sneezing.  She also reported continuing to take medication for asthma, acute exacerbations of asthma approximately twice per week, triggered by going outside or being exposed to an allergen while dusting or exercising, and that she used her inhaler before exercise as a precaution, as advised by her physician.  She indicated developing wheezing about three times per week.

The examiner diagnosed asthma, diagnosed around 2005, and opined that it was at least as likely as not that such asthma was related to allergic rhinitis.  The examiner stated that there was a well-established link between allergic rhinitis and asthma, and cited to an Internet source reporting "increasing evidence on the links between allergic rhinitis and asthma . . . from epidemiological, immunological and clinical studies."  It was noted that the article further stated that up to 40 percent of patients with allergic rhinitis also have asthma and up to 80 percent of patients with asthma experience nasal symptoms, and that patients with allergic rhinitis had at least three times the risk of developing asthma compared with those without allergic rhinitis.  It further stated that rhinitis frequently preceded asthma and treated allergic rhinitis had beneficial effects on asthma, suggesting that upper airway disease was a risk factor for asthma.  While the examiner was a physician assistant, the final report was co-signed by a supervising physician.

The report of a May 2011 VA examination reflects that the Veteran's claims file was reviewed and her history reported, and that the VA examiner, a doctor, stated that there was no evidence to support onset of asthma during service.  The examiner diagnosed asthma, not caused by or related to service.  The examiner explained that the preponderance of medical evidence and expertise did not support rhinitis as a cause or proximal cause of chronic asthma, but that rather both asthma and allergic rhinitis were caused by or related to genetic and environmental factors.  The examiner further stated that while the Veteran's allergies began in childhood but were determined to have been worsened in service, asthma began after service.

The Veteran submitted a May 2012 note from her private physician stating that she had asthma that was exacerbated by her respiratory allergies.  

In October 2012, a Veteran's Health Administration (VHA) doctor of pulmonary medicine reviewed the entire claims file and provided a medical report on the questions of whether the Veteran's asthma may have been aggravated by her service-connected allergic rhinitis, whether there was a causal relation between the two conditions, and whether her asthma started in or was a result of service.  The examiner noted the service treatment records indicating a history of childhood seasonal allergies manifested by perennial rhinitis, and that during service the Veteran had experienced symptoms typical of allergic rhinitis and sinusitis several times.  The examiner further stated that it was not until 10 months after discharge that there was a mention of mild persistent asthma, and that asthma was diagnosed in subsequent medical records.  

The examiner opined that the Veteran's asthma did not begin during service, as there was no mention of asthma or asthmatic symptoms during service, and that there was no evidence that asthma resulted from her service either.  The examiner stated that asthma started months after discharge, likely the result from exposure to different environmental triggers.  

The examiner also stated that the Veteran's rhinitis did not cause her asthma.  The examiner noted that an increasing amount of medical evidence pointed out that allergic rhinitis and extrinsic asthma were the same disease manifested in different areas of the respiratory tract, that they shared common triggers, common inflammatory processes, and pathophysiologic pathways, and responded to similar treatment, and that it was extremely common for children with allergies, either seasonal but more likely perennial rhinitis, to develop asthma later in life.  He stated that this appeared to be the case for the Veteran, and that her rhinitis did not cause her asthma, but that, rather, they were just manifestations of the same disease.  The examiner explained that asthma could have followed the Veteran's allergic rhinitis regardless of being in service or not, that it started months after military discharge, probably triggered by relocation and exposure to new or more intense exposure to environmental allergens.  

The examiner further opined that the Veteran's asthma was not aggravated by her service-connected allergic rhinitis, noting that for this to be the case asthma symptoms would have been at least present when the rhinitis symptoms flared up during service, which did not occur according to chart review.  The examiner stated that the Veteran was clearly atopic and may have been exposed to specific triggers during service that aggravated her rhinitis but never progressed to asthma in two years, and that, after discharge, asthma appeared and worsened over time, suggesting a change in environmental triggers.  

Also, in May 2011 and March 2013, the Veteran submitted articles related to asthma and allergic rhinitis.  Such articles indicate that asthma and allergies are often correlated, that allergic asthma is a type of asthma triggered by an allergy, that if a person suffers from allergies and asthma, and that a reaction to an allergy causing substance could worsen asthma symptoms.  They also indicate that more than half of current asthma cases could be attributed to allergies, that allergies were a major factor in asthma, that the environment plays a major role in the development of asthma, and that asthma attacks were usually triggered by a specific allergy or when something irritated the lungs.  They further reflect that allergic rhinitis is a risk factor for asthma, that 80 percent of asthmatics have rhinitis and that 40 percent of rhinitis patients have asthma, that perennial rhinitis often precedes asthma, and that asthma and rhinitis should be considered manifestations of one syndrome, the chronic allergic respiratory syndrome. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claim must be granted. 

In this case, the medical evidence as a whole, and most specifically the report of the October 2012 VHA examining pulmonary physician, demonstrates that the Veteran's current disability of asthma is likely a manifestation of, or a disability resulting from, a disease that existed during her period of service, which, during that period of service, was manifested by allergic rhinitis.  Service treatment records reflect that, on enlistment examination in May 2000, the Veteran's sinuses and lungs were normal, and she affirmatively denied any history of sinusitis, asthma, and shortness of breath; no respiratory disease was noted at that time, and there is no other record indicating that a preexisting respiration condition had been noted at the time of the Veteran's entry into service.  Thus, with respect to her respiratory system, the Veteran is presumed to have been in sound condition when she entered into military service.  

Furthermore, considering the evidence in its entirety, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is not clear and unmistakable evidence demonstrating that such respiratory disease in question both existed before acceptance and enrollment into service, and was not aggravated by such service.  There is some indication in the record that the Veteran's allergic rhinitis or related allergic disease preexisted her period of service; on in-service treatment in April 2003, the Veteran reported a history of allergic rhinitis, with symptoms since childhood, and in May 2011 the VA examiner noted that the Veteran's allergies began in childhood.

However, even if the Board were to accept that such a disorder had preexisted the Veteran's service, there is no clear and unmistakable evidence that any such disorder was not aggravated by such service.  Service treatment records reflect that while initially there was no treatment for allergic rhinitis or other respiratory illness, beginning in August 2002 and continuing in 2003 and 2004, the Veteran received continuing treatment for allergy-related respiratory problems including allergic rhinitis.  Also, subsequent medical evidence, including the October 2012 VHA report, suggests that it appeared the Veteran was exposed to specific triggers during service that resulted in a manifestation of allergic rhinitis, and there is no opinion or other medical evidence of record specifically stating that such disease manifested by allergic rhinitis in service had not been aggravated beyond its natural progression in service.  Moreover, the Veteran has been awarded service connection for allergic rhinitis, reflecting VA's recognition that such disability was the result of disease incurred or aggravated in service.  Thus, considering the evidence as a whole, the Board finds that that there is not clear and unmistakable evidence demonstrating that such respiratory disease, manifested by allergic rhinitis in service, both existed before acceptance and enrollment and was not aggravated by such service.  

Therefore, resolving reasonable doubt in the Veteran's favor, the evidence reflects that a current asthma disability is the result of disease incurred or aggravated in service.  Accordingly, service connection for asthma is warranted.

The Board notes the medical opinions of record, and specifically those of the May 2011 VA examiner and October 2012 VHA examiner, that asthma did not begin during service, that asthma was not caused by the Veteran's allergic rhinitis, and that there was no evidence that asthma resulted from the Veteran's service.  The record does not reflect that asthma manifested in service or until at least 10 months following service.  While service treatment records reflect diagnoses and treatment of allergies and allergic rhinitis, they reflect no diagnosis of asthma; on April 2003 treatment for allergies, it was specifically noted that the Veteran did not have asthma.  Also, while the record reflects treatment for allergic rhinitis following the Veteran's separation from service in June 2004, the earliest notation of any asthma condition was in March 2006, and on September 2005 VA examination the Veteran denied asthma.

However, again, while making these opinions, the October 2012 VHA examiner also opined that the Veteran's rhinitis and her asthma were just manifestations of the same disease.  This is consistent with the articles the Veteran submitted, which indicate that perennial rhinitis often precedes asthma, and that asthma and rhinitis should be considered manifestations of one syndrome, the chronic allergic respiratory syndrome.  Thus, in this case, the evidence establishes (1) the existence of a present asthma disability; (2) in-service incurrence or aggravation of a disease, manifested in service by allergic rhinitis, and manifested after service by asthma; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service.  Therefore, the criteria for service connection for asthma have been met.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d at 1167; Caluza, 7 Vet. App. 498.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the claim for service connection for asthma must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for asthma is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


